Citation Nr: 0903904	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-03 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1961 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In the veteran's June 2008 psychiatric evaluation report, the 
psychiatrist states that, given the severity of the veteran's 
PTSD symptoms, he is unemployable and totally disabled.  Such 
evidence is sufficient to raise a claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("Once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, . . . VA must consider TDIU.")  
Such a claim has not, however, been considered by the RO or 
appealed to the Board.  Therefore, the issue of entitlement 
to TDIU is referred to the RO for appropriate action.


FINDING OF FACT

The medical evidence of record reflects that the veteran's 
PTSD symptomatology has caused occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to provide notification to the veteran with 
respect to establishing entitlement to benefits and a duty to 
assist with development of evidence under 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, however, the 
Board notes that the veteran's claim for a higher rating 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that in these circumstances, once notice has been satisfied 
in conjunction with the grant of service connection, 
additional notice is not required under 38 U.S.C.A. § 5103.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the appeal 
may be adjudicated without remand for further notification.

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  A 
private psychiatric evaluation has been obtained, and the 
veteran was also provided with a psychiatric evaluation for 
VA purposes.  Additionally, the veteran testified at a 
hearing before the undersigned Veterans Law Judge, and the 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required. 

II. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

A 30 percent rating is assigned when PTSD causes occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

The veteran's PTSD is currently rated as 30 percent 
disabling, and he contends that the current severity of his 
PTSD symptoms warrants a higher initial rating.  

The veteran underwent a psychiatric evaluation for VA 
purposes in February 2006.  At that time, the veteran 
reported sleep disturbances, including frequent waking and 
nightmares regarding his Vietnam experiences.  The veteran 
also reported irritability and anger episodes, often 
triggered when coworkers make mistakes that interfere with 
his own work.  He reported expressing his anger verbally and 
occasionally physically, citing an incident during which he 
hit a coworker in the chest.  The veteran reported good 
relationships with his wife and children; however he had not 
told his wife about his most stressful Vietnam experience, 
and the psychiatrist noted that the veteran had a persistent 
feeling of detachment and estrangement from others.  The 
psychiatrist noted that the veteran's appearance and hygiene 
were appropriate, and the veteran did not exhibit any 
delusions, hallucinations, suicidal or homicidal ideations, 
or obsessional rituals during the evaluation.

In a statement received in March 2006, the veteran reported 
that he had recurrent intrusive thoughts and nightmares about 
his Vietnam experiences; constant "jumpiness" and 
irritability, especially in work situations; poor sleep and 
resulting daytime fatigue; avoidance of social contact, which 
was affecting his marriage; and frequent conflict with 
coworkers.

In a statement submitted in December 2006, the veteran 
clarified that his construction job allows him to work in 
relative isolation and that his spouse overlooks his anger 
problems and alcohol abuse because of his Vietnam 
experiences.  He also stated that he had considered suicide 
on numerous occasions but did not act on those thoughts out 
of concern for the shame it would cause his relatives.  The 
veteran further stated that he has to frequently be reminded 
of tasks due to his forgetfulness and that he once pointed a 
rifle at someone he wanted to kill.

A private psychiatric evaluation conducted in June 2008 
reflects that the veteran was having severe insomnia and 
three to four nightmares related to his Vietnam experiences 
per month, daytime flashbacks precipitated by any loud noise, 
a very severe startle reaction, chronic depression, periodic 
suicidal thoughts, social withdrawal, and crowd avoidance.  
The veteran reported being unable to work since January 2007 
due to his continued inability to concentrate at work.  The 
psychiatrist noted that the veteran was appropriately 
dressed, but his affect was anxious, depressed, and 
withdrawn.  Additionally, the veteran exhibited minimal 
communication and definite impairment of his concentration 
and attention span.

At his Board hearing, the veteran testified that he had 
intermittent panic attacks, sometimes having several a week 
and some weeks having none at all.  The veteran also 
testified that he had homicidal ideations regarding his 
neighbor and that he generally avoids crowds, dining in 
restaurants at late hours to avoid them.  The veteran 
testified that he had no recent thoughts of suicide, but he 
had occasional nighttime hallucinations.  He testified that 
he had some obsessive rituals, such as rechecking locked 
doors, and that he had been unemployed since March 2007 due 
to his relationships with coworkers.  The veteran reported 
occasional socializing with patrons of a local coffee shop 
and infrequent contact with relatives.  He spends his days 
outside doing yard work and is a member of the American 
Legion, but does not hold an office.

The Board finds that the veteran's disability picture is more 
accurately reflected by a 70 percent disability rating, 
because the evidence demonstrates that the veteran has social 
and occupational impairment with deficiencies in most areas.  
As set out above, the veteran repeatedly reported both 
suicidal and homicidal ideations, including pointing a rifle 
at an acquaintance and wanting to kill a neighbor.  
Additionally, the veteran reports that his employment in 
construction has allowed him to work in relative isolation; 
however, he also reported frequent outbursts of anger and 
occasional physical violence when dealing with coworkers, 
which eventually led to his current unemployment.  The 
veteran reports poor concentration and memory, which is 
corroborated by objective findings in his June 2008 
psychiatric evaluation, and he has reported obsessional 
rituals, such as rechecking locked doors.  Accordingly, the 
veteran meets several of the criteria for a 70 percent 
rating, as outlined above.

However, the veteran's disability picture does not reflect 
symptomatology entitling him to a 100 percent rating, as the 
veteran reports a good relationship with his current wife, to 
whom he has been married for approximately 46 years, and he 
also reports good relationships with his adult children.  The 
veteran reports only occasional, not persistent, 
hallucinations, and he has not reported any delusions.  
Additionally, the veteran's appearance has consistently been 
noted to be appropriate, and he has not evidenced any 
disorientation to time or place, or memory loss for names of 
close relatives, his former occupation, or his own name.  


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


